DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/22/2022 has been entered. Claim 6 is currently amended.  Claim 27 is new.  Claims 1-5, 13, 21-22 have been cancelled.  Claims 6-12, 14-20, and 23-27 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, filed on 9/22/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach the limitation of “combining the catalyst composition and the resin composition under crosslinking reaction conditions with processing temperatures ranging from -78°C to less than 150°C to directly form a crosslinked ROMP composition” in the amended claim 6.  The amendment necessitates new ground of rejection set forth in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-7, 10-12, 14-20, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhlebach et al (US 6281307 B1) in view of Stephen et al (US 20150152283 A1).
Regarding claim 6, Muhlebach teaches ring-opening metathesis polymerization (ROMP) [C1L14, C33L33-L34].  The resin composition comprises a cyclic olefin composition with strained cycloolefin ring [C2L20-24], and cyclic olefins containing more than one double bond such as  linked (bridged) multicyclic ring compounds [C27-C30].  When these multicyclic ring compounds are used, crosslinked polymers can be formed [C14L24].  Therefore, these multicyclic ring compounds meet the claimed crosslinking monomer.
Muhlebach teaches a process for the preparation of crosslinked polymers by metathesis polymerization, wherein a catalyst is mixed with the cycloolefins and heated at 50-300 °C [C62L57-C63L13].  Muhlebach does not teach a separate crosslinking step from the polymerization process.  One of ordinary skill would understand that crosslinking occurs during the polymerization process.  The process temperature of 50-300 °C overlaps the claimed -78 to 150 °C.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Muhlebach teaches that the catalyst is selected from Ruthenium and Osmium compounds [abstract].  Muhlebach does not specifically teach the claimed metal carbene olefin metathesis catalyst.
In the same field of endeavor, Stephen teaches a ROMP composition comprising cyclic olefin and a catalyst represented by formula (I) and formula (II) which is a second generation Grubbs-type carbene catalyst with ruthenium as the transition metal M [0058, 0075, 0082].  This catalyst meets the claimed metal carbene olefin metathesis catalyst.
It would have been obvious to one of ordinary skill in the art at the time of filing to select the metal carbene olefin metathesis catalyst in Muhlebach’s composition, as it is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.
Muhlebach does not teach the claimed dicumyl peroxide.
Stephen teaches that the composition contains an adhesion promoter [abstract]. Since Muhlebach also teaches that high adhesion is desirable [C65L2-L3], it would be obvious for one of ordinary skill in the art at the time of filing to include an adhesion promoter in Muhlebach’s composition.  Stephen teaches that the adhesion promoters include dicumyl peroxide [0041].  It would have been obvious to one of ordinary skill in the art at the time of filing to select dicumyl peroxide as the adhesion promoter in Muhlebach’s formulation, as it is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.
Regarding the recited preamble “having an improved resistance to hydrocarbon fluids determined by the gel swell”, “[P]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Muhlebach in view of Stephen teaches identical composition, the recited resistance to hydrocarbon fluids is expected to be present, absent evidence to the contrary.

Regarding claim 7, Muhlebach teaches that the composition comprises antioxidant [C32L54].

Regarding claim 10, Muhlebach teaches polycyclic olefins [C2L58-59], equivalent to the claimed polycyclic olefin.

Regarding claim 11, Muhlebach teaches shaped articles, meeting the claimed article.

Regarding claim 12, “[P]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Muhlebach in view of Stephen teaches identical composition, the recited resistance to hydrocarbon fluids is expected to be present, absent evidence to the contrary.  In addition, Muhlebach teaches that the composition has resistance to solvents and other liquids [C65L30-33].

Regarding claims 14-17, Muhlebach teaches dicyclopentadiene as the cyclic olefin [C65L65], meeting the claimed di-unsaturated olefin and dicyclopentadiene.

Regarding claim 18, Stephen teaches ruthenium-carbene complex represented by the formulas (1) and (2) as stated in claim 6 rejection, meeting the claimed formula (I).

Regarding claim 19, Stephen teaches the M=Ruthenium in formula (1) and (2) [0082], meeting the claimed limitations.

Regarding claim 20, Stephen teaches the structure of formula (VII) [0098], equivalent to the claimed formula (VII).

Regarding claims 23-25, “[P]roducts of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Muhlebach in view of Stephen teaches identical composition, the recited gel swell is expected to be present, absent evidence to the contrary.

Regarding claim 26, Muhlebach teaches the polymerization and crosslinking occured at 50-300 °C [C62L57-C63L13] as stated in the claim 6 rejection, overlapping the claimed -78°C to less than 150°C.

Regarding claim 27, Muhlebach teaches a method of making a crosslinked ROMP polymer meeting all the claimed limitations as stated in claim 6 rejection.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhlebach et al (US 6281307 B1) in view of Stephen et al (US 20150152283 A1) as applied to claim 6 above, and further in view of Sugawara (US20080125531).
Regarding claim 8, Muhlebach generally teaches toward compositions with high impact strength [C64L32-33, C65L30-37] but does not disclose the use of an impact modifier.
The claimed impact modifier is equivalent to elastomer as indicated by the applicant [0383-0384 spec.].  Sugawara teaches the composition comprises elastomer [0098], meeting the claimed impact modifier.
Sugawara is in the same field of endeavor with Muhlebach in making ROMP polymer.  It would be obvious for one of ordinary skill in the art at the time of filing to include an elastomer as an impact modifier in Muhlebach’s composition, in order to further improve the impact strength as desired by Muhlebach.
Alternatively, Muhlebach teaches fillers (reinforcing materials) [C32L58], but does not specifically teach the claimed impact modifier. Sugawara recognizes elastomers as a filler material [0097-0098].  It would have been obvious to one of ordinary skill in the art at the time of filing to select the elastomer as a filler material in Muhlerbach’s composition, as it is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Regarding claim 9, the claimed exogenous inhibitor includes triphenylphosphine and tributylphosphine, as indicated by the applicant [0378].  Sugawara teaches the composition comprises triphenyl phosphine and tri-n-butyl phosphine as a reaction retarder to prevent overheating due to the heat of the polymerization reaction [0126-0127], meeting the claimed exogenous inhibitor.
Sugawara is in the same field of endeavor with Muhlebach in making ROMP polymer.  It would be obvious for one of ordinary skill in the art at the time of filing to include triphenyl phosphine or tri-n-butyl phosphine in Muhlebach’s composition, in order to prevent overheating due to the heat of the polymerization reaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762